      Case 1:19-cv-09917-CM Document 22 Filed 11/05/19 Page 1 of 3
     Case 1:16-cv-06728-CM-SDA Document 239-1 Filed 10/31/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
 SCOPIA WINDMILL FUND LP; SCOPIA PX
 LLC; SCOPIA PX INTERNATIONAL MASTER
 FUND LP; SCOPIA PARTNERS LLC; SCOPIA                                                    Docket No.: 1:19-cv-~                                      qq/1)
 LONG QP LLC; SCOPIA LONG LLC; SCOPIA
 LONG INTERNATIONAL MASTER FUND LP;
 SCOPIA LB LLC; SCOPIA LB
 INTERNATIONAL MASTER FUND LP; AND
 SCOPIA INTERNATIONAL MASTER FUND LP;
                                                             : 11
                                                             • ,!
                                                                       ·.:i:::":\:1-J1•
                                                                        l).:;,.; -~w n
                                                                                       . :y                 - - - - . --,,\
                          Plaintiffs,                             1
                                                             : \\       DOCU~.IENT                                                          'i
                            V.                               '.         F,L::.CTHQNICALLY FILED \
 SIGNET JEWELERS LIMITED, MICHAEL                            .    1'   l "'   ,~ ....   11,                         l      \                    l
 BARNES, RONALD RISTAU, MARK LIGHT,
 VIRGINIA DROSOS, AND MICHELE
                                                             : .\ ~ '~-~-.;~~-·:· ,r,:,): __                 JJJ3\ 11 ___ !\
                                                                                 . - . . . .......::.. .:...,-_==:=:=. :- . .-..:.:.~.: ,. -:
 SANTANA,
                  Defendants.
 ---·----------------------·------------------x


     JNtQPOi.li.'J)J ORDER AND STIPULATION REGARDING SERVICE AND STAY

       WHEREAS, on October 25, 2019, Plaintiffs captioned above (the "Scopia Funds") filed

their Complaint (0kt. No. 1) against Defendants captioned above (herein, "Signet" or

"Defendants");

       WHEREAS, this matter has been marked related to In re Signet Jewelers Limited Securities

Litigation ( l: 16-cv-06728-CM (S,D.N. Y.)) (the "Class Action") and alleges violations of the

Securities Exchange Act of 1934 (as well as other laws) that are similar to the alleged violations of

the Securities Exchange Act of 1934 alleged in the Class Action (0kt. No. 3);

       WHEREAS, this matter is a direct action by the Scopia Funds against Defendants (but is

not a class action), but where a number of similar issues of fact and law are raised by this matter as

have been, are being, or likely will be litigated in tlre Class Action;

        WHEREAS, in this action, Defendants have not yet answered or otherwise responded to
         Case 1:19-cv-09917-CM Document 22 Filed 11/05/19 Page 2 of 3
        Case l:16-cv-06728-CM-SDA Document 239-1 Filed 10/31/19 Page 2 of 3



Plaintiffs' Complaint;

         WHEREAS, in the interests of judicial economy and conserving the resources of the parties

and the Court, the parties believe a stay to be warranted:

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel for the Parties, that:

         1.       Undersigned counsel for Defendants shall accept service on behalf of the

Defendants, to take the form of the prompt execution of waivers of service, which will be sent to

Defendants with the execution of this stipulation.

         2.       All proceedings, including motion practice and discovery, in the above-captioned

securities action (the "Scopia Action"), Case No. 1: l 9-cv-09916, are hereby stayed until entry of

final judgment-in In re Signet Jewelers Limited Securities Litigation (I: I 6-cv-06728-CM).

         3.       The Scopia Action shall be stayed until 30 days after entry of final judgment in

the Class Action.

         4.       Either Party shall have the right to lift the stay at any time upon 60 days written

notice to all undersigned counsel and the Court.

         5.       In the event that the stay is lifted, either Party may move the Court for a new stay.

         6.       Defendants shall have 30 days from the date the stay is lifted to respond to the

Complaint filed in the Scopia Action.

         7.       The Parties shall submit a joint status report six months after the Court enters the

stay.

         8.       The Parties shall continue to submit a joint status report every six months until the

stay is lifted.

         9.       Defendants are not waiving any defenses, including for failure to state a claim;



                                                    2
         Case 1:19-cv-09917-CM Document 22 Filed 11/05/19 Page 3 of 3
      Case 1:16-cv-06728-CM-SDA Document 239-1 Filed 10/31/19 Page 3 of 3



and Plaintiffs are not waiving any rights, subject to the stay.    ay J/ ~ ~ ; ?Yi;,:_
 Respectfully submitted,                               Respectfully submitted,       1/~" ,
Isl Richard A. Bodnar                                  Isl Stacy Nettleton             .,,, .1   / ........
 Richard A. Bodnar                                     Stacy Nettleton                ~//

LOWENSTEIN SANDLER LLP                                 WEIL, GOTSHAL & MANGES LLP       ~
Lawrence M. Rolnick                                    Stacy Nettleton
Marc B. Kramer
Richard A. Bodnar
                                                       Joseph S. Allerhand
                                                       7 67 Fifth Ave. 25 1h Fl.
                                                                                       red-
1251 Ave. of the Americas                              New York, NY 10153
New York, NY 10020                                     212-310-8442
212-262-6700                                           Stacy.nettleton@weil.com
lro lnick@lowenstein.com                               Joseph. all erhand@weiI.com
mkramer@lowenstein.com
rbodnar@lowenstein.com                                 Counsel for Defendants

Counsel for Plaintiffs

Dated: October 31, 2019


D a t e d : ~ 2019




~XU
Honorable Colleen McMahon
United States District Judge




                                                  3
